Turner, J.,
delivered the opinion of the Court. — The jury-have found the facts in this case under the directions of the court, and we are now to inquire whether those directions were in accordance with the principles of law relating to the subject. If the charge was not according to law, the verdict must be set aside, and a new trial granted : but If the charge was right, the-judgement must be affirmed ; for we cannot interfere with the facts found by the jury.
The case states that the plaintiff’ entered the book-store with the-permission or license of the legal owner, and that the defendant made an assault on him. The defendant justifies on the ground that he had a light to occupy and control the store in common with the owner, and that the plaintiff was abusing the privilege-which had been granted him. It is a well settled principle, that the occupant of any house, store, or other building, has a legal right *632to control it, and to admit whom he pleases to enter and remain there ; and that he has also a right to expel any one from the room or building who abuses the privilege which has been thus given him ; and if the occupant finds it necessary, in the exercise of his lawful rights, to lay hands on him to expel him, he can legally justify the assault. But no man can invite or permit another to enter his dwelling for the purpose of abusing or assaulting him; and if a person enter lawfully, the owner or occupier is not permitted to irritate or insult him for the purpose of having an occasion to abuse him, or as an excuse for assaulting him : in either case his plea of justification will be unavailing. It is a correct maxim, that no man shall take advantage of his own wrong. We are satisfied that the charge of the county court was right; that is, if the defendant irritated and abused the plaintiff in his language for the sake of having an affray with him, the defendant’s plea of justification is unavailing ; otherwise, the plea is sufficient.
Merrill & Upham, for plaintiff.
Smith & Peck, for defendant,
Judgement affirmed.